Citation Nr: 0422616	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  96-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for residuals of 
recurrent ganglion cyst of the left wrist.  

3.  Entitlement to service connection for a respiratory 
disorder manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to January 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This matter has been before the Board previously on several 
occasions.  In December 2001, the Board undertook additional 
development in this case pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  However, the Board in July 2003 remanded this matter 
to the RO pursuant to the Disabled Americal Veteran's v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003), 
which invalidated § 19.9(a)(2) and held that the Board could 
not consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration, and without having to obtain the appellant's 
waiver and VA policy considers.  These matters have been 
addressed and the appeal has been returned to the Board for 
appellate review.  


FINDING OF FACT

The medical evidence does not reflect current diagnoses of 
irritable bowel syndrome, residuals of recurrent ganglion 
cyst, and a disability manifested by shortness of breath.  


CONCLUSIONS OF LAW

1.  Service connection for irritable bowel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).  

2.  Service connection for residuals of a recurrent ganglion 
cyst is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2003).  

3.  Service connection for a respiratory disability 
manifested by shortness of breath is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in service or by aggravation 
of pre-existing injury or disease during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1997).  In Allen 
v. Brown, the Court held that "when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to aggravation." Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc),

It must be shown that any current disability is related to 
service or to an incident of service origin.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amigo v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  



Irritable Bowel Syndrome

The veteran asserts that he developed irritable bowel 
syndrome either as a result of service or as secondary to his 
service-connected psychiatric disability.  

Service medical records beginning in 1994 establish that the 
veteran was seen and treated for irritable bowel syndrome.  
His symptoms included rectal pain and irregular bowel 
movement.  Entries dated in September and October 1994 
reflect that the disorder may have been secondary to stress 
and anxiety due to job worries.  

Although record establishes that the veteran had irritable 
bowel syndrome in service, post service medical records show 
no current diagnosis of the disorder.  
When examined by VA in May 1995, the veteran reported a 
history of irritable bowel syndrome with cramping and rectal 
pain occurring two to three times per week.  A physical 
examination revealed, in pertinent part, positive bowel 
sounds without hepatosplenomegaly.  The diagnosis was 
irritable bowel syndrome with cramping pain and constipation 
perhaps two to three times per month.  VA outpatient 
treatment records dated from 1997 to 2000 show no complaints 
or findings associated with irritable bowel disorder.  
Although the veteran the veteran complained of occasional 
abdominal pain when examined by VA in January 2004, physical 
examination revealed, in pertinent part, that the veteran's 
bowel sounds were normal; a rectal examination was negative.  
It was observed that the result of a colonoscopy was 
negative.  The examiner determined that the veteran did not 
have any significant medical problems.  

In the absence of current diagnosis of irritable bowel 
syndrome, service connection on either a direct or secondary 
basis is not warranted.  

Left Wrist

The veteran asserts and the service medical reflects that the 
veteran was seen and treated for recurrent ganglion cyst of 
the left wrist beginning in 1988.  The records reflect that 
the veteran was treated and placed on profile for the 
disorder numerous occasions through 1994.  

Although it is undisputed that the veteran had a recurrent 
ganglion cyst of the left wrist during service, post service 
medical records are negative for clinical findings of the 
disorder. The report of a VA examination dated in May 1995 
reflects that there was no evidence of a ganglion cyst of the 
left wrist and no limitation of motion of the left wrist, but 
mild tenderness of the dorsum was noted.  X-rays of the left 
wrist associated with the examination revealed no 
abnormalities.  In addition, there is no evidence of 
outpatient treatment for the disorder as evidenced by VA 
outpatient treatment records dated from 1997 to 2000.  When 
examined in January 2004, there were no findings of residuals 
of a ganglion cyst of the left hand.  The veteran has not 
established the existence of a disability and service 
connection is not warranted.  

Shortness of Breath

The report of entrance examination in February 1986 shows 
that the veteran had asthma and pneumonia as a child, and 
that the disorder resolved without sequeala.  Subsequent 
service medical records beginning in 1988 reflect that the 
veteran was seen for complaints of shortness of breath, and 
diagnoses included upper respiratory infection with cough.  
Records dated in October 1989 imply that the veteran's 
shortness of breath may be due to smoking.  Entries dated in 
September 1994 show that the shortness of breath was felt to 
be consistent with anxiety.  Studies including pulmonary 
function tests (dated in 1992 and 1994) were normal.  In 
September 1994, the veteran was treated for pneumonia, and X-
rays of the chest dated in September 1994 revealed an 
interstitial pattern that was prominent for the veteran's age 
and raised the question to asthma/ bronchitis or diffuse 
mucous plugging/atelectasis.  Diffuse pneumonitis in the 
upper lung field was considered less likely.  There was no 
consolidation, pleural effusion, pneumothorax, or specific 
mass lesion.  

Although the record shows that the veteran had respiratory 
disorders including pneumonia and asthma prior to service and 
that he complained of shortness of breath during service that 
was associated with a number of conditions, post service 
medical records show no evidence of disability manifested by 
shortness of breath.  Notable, the report of a May 1995 VA 
examination shows subjective complaints of shortness of 
breath and asthmatic component; however, the veteran was 
diagnosed as having history of bronchospasm, and X-rays of 
the chest associated with the examination revealed no acute 
pleural or pulmonary diseases.  VA outpatient treatment 
records dating from 1997 to 2000 provide no complaints of 
shortness of breath or a diagnosis of a disorder in regard 
thereto.  Moreover, a VA examiner in January 2004, after 
conducting a physical examination, determined that the 
veteran's lungs were clear, and that he had no wheezes.  
There was no evidence of disability manifested by shortness 
of breath.  

Conclusion

The Board has carefully considered the veteran's contentions 
that he his entitled to service connection for irritable 
bowel syndrome, residuals of a ganglion cyst, and shortness 
of breath.  However, in the absence of current diagnoses of 
the disorders, service connection is not warranted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in September 2002.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  In any event, the RO's 
letter of September 23, 2002, asked the veteran to send VA 
copies of any relevant evidence in his possession.  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
VA requested and obtained VA medical records identified by 
the veteran.  

In addition, the veteran was provided VA examinations in May 
1995 and January 2004.  Those examinations contain findings 
and opinions adequate for rating purposes.  

However, in a Written Brief Presentation dated in July 2004, 
the veteran's representative asserts that the January 2004 VA 
examination is inadequate for rating purposes, and a remand 
is warranted for a more detailed examination.  Although 
brief, the Board finds that the examination is adequate for 
VA purposes.  38 C.F.R. § 3.326 (2003).  The examiner 
reviewed the claims folder, conducted an examination of the 
veteran, and included a discussion of the prior clinical 
findings regarding the disabilities at issue.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

Service connection for irritable bowel syndrome is denied.  

Service connection for recurrent ganglion cyst, left wrist is 
denied.  

Service connection for a respiratory disorder manifested by 
shortness of breath is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



